The plaintiff claimant for unemployment compensation was unsuccessful before the agency and again on judicial review in the Municipal Court of the City of Boston. She has appealed to this court. The agency denied benefits on the ground that the claimant’s discharge was “attributable solely to deliberate misconduct in wilful disregard of the employer’s interest.” See G. L. c. 151A, § 25 (e) (2) (1984 ed.). The review examiner made findings, supported by substantial evidence, that warranted the conclusion that the claimant’s actions constituted deliberate misconduct and were taken in wilful disregard of her employer’s interest. See Grise v. Director of the Div. of Employment Sec., 393 Mass. 271, 273-275 (1984).
The agency’s conclusion that the reason the claimant took time off from her work “was not urgent or compelling but was strictly personal and social in nature” does not undermine its decision. That finding is not directly material to a determination under § 25 (e) (2), although it could be significant in deciding whether a claimant’s disregard of her employer’s interest was wilful.

Judgment affirmed.